Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitations, “at least one communication hole extending along the axis” and “the at least one communication hole is different from a gap, which is formed between the partition wall and the first rotating shaft or between the partition wall and the second rotating shaft.”  There does not appear to be any support for these limitations in the application as originally filed.  In the reply filed January 16, 2022 applicant states support is found “at least at Figs. 1-2 and the original specification.”  However, there is no mention of features corresponding to these limitations there.  Nor is there an explanation of any patentable difference between a hole and a gap.

Claim Rejections - 35 USC § 102
Claims 1, 5, 9 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuan, US 5,232,291.  Kuan discloses a vehicular power transmission device (10) comprising: 
a support member (12, 17); 
a first rotating shaft (18) configured to rotate about an axis; 

a second rotating shaft (24) configured to rotate about the shaft; and 
a second bearing (22) configured to support the second rotating shaft to be rotatable with respect to the support member, 
wherein the first bearing and the second bearing are adjacently arranged, 
an oil hole (28, 30) is formed in the support member for supplying lubricating oil to a space formed between the first bearing and the second bearing, 
the space is divided into a first space (41) on a side of the first bearing and a second space (see in Fig. 1 the space just to the left of bearing 22) on a side of the second bearing by a partition wall (see “inner wall” at col. 2, line 41) formed on the support member, 
the oil hole is formed in the support member so as to discharge the lubricating oil to one space of the first space and the second space (see bold black arrows in Fig. 1), and 
the partition wall includes at least one communication hole (34) extending parallel to the axis and communicating with the first space and the second space, 
wherein Figs. 1-3 show: 
the partition wall projects inward in a radial direction perpendicular to the axis to divide the space into the first and second spaces, 
the first bearing is configured to agitate the lubricating oil only in the first space and the second bearing is configured to agitate the lubricating oil only in the second space, and 

In the reply filed January 16, 2022, applicant argues the partition wall does not have a communication hole.  However, Kuan expressly discloses the partition wall (see “inner wall” at col. 2, line 41) has a communication hole (34).  See “The passage 34 is defined by the inner wall” at col. 2, lines 40 & 41.  See also Fig. 1-3.

Claim Rejections - 35 USC § 103
Claim 2-4 & 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuan.  Kuan discloses a vehicular power transmission device (10) comprising a communication hole 34, but does not expressly disclose a plurality of communication holes.  However it would have been obvious to one of ordinary skill in the art to modify the vehicular power transmission of Kuan by including a plurality of communication holes since such a modification would have involved a mere duplication of parts.  The duplication of parts for a multiplied effect has no patentable significance and is considered well within the purview and obvious to one of ordinary skill in the art.  St. Regis Paper Co. v. Bemis Co., Inc. 193 USPQ 8, 11 (7th Cir. 1977). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 
/Greg Binda/Primary Examiner, Art Unit 3679